Citation Nr: 1326265	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  10-45 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to October 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


REMAND

In October 2010, the Veteran submitted a VA Form 9, on which he indicated that he wished to have a Travel Board hearing at his local RO for the claim on appeal.  See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2012).  In August 2013, his representative submitted a statement reiterating his request for a Travel Board hearing.  He is entitled to such hearing.

Accordingly, the case is REMANDED for the following:

The RO should schedule the Veteran for a Travel Board hearing before a Veterans Law Judge addressing the issue of whether new and material evidence has been received to reopen a claim of service connection for a lumbar spine disability.  The Veteran and his representative are to be notified by letter of the date, time, and place of that hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

